DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on May 1, 2020

Claims 1-17 are pending


Foreign Priority
 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application, filed on 5/1/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 was filed prior to the mailing date of the first office action on 8/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 5/1/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 5/1/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 5/1/2020.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "the alphabet" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 2-17 are rejected due to their dependence on a rejected claim.

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 4 of the application recites “the alphabet”. However, line 8 of the claim cite “an alphabet”. It is unclear if the same “alphabet” is being referenced. Therefore, claims 2-17 are rejected due to their dependence on a rejected claim. 

Claims 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the indefinite phrase, “a plurality of characters”. However, line 2 of claim 13 also recites the indefinite phrase, “a plurality of characters”. It is unclear if the phrase recited in claim 13 refers to the same “placeholder” cited in claim 1.

Claims 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the definite phrase, “the security-relevant unencrypted data string”. However, line 2 of claim 14 recites the indefinite phrase, “a security-relevant unencrypted data string”. It is unclear if the phrase recited in claim 14 refers to the same “security-relevant unencrypted data string” cited in claim 1.

Claims 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the definite phrase, “the placeholder”. However, line 5 of claim 17 recites the indefinite phrase, “a placeholder”. It is unclear if the phrase recited in claim 17 refers to the same “placeholder” cited in claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180062832, Hatcher in view of US 20140150086, Horst

 	In regards to claim 1, Hatcher teaches the computer-implemented method of replacing a security-relevant unencrypted 2data string by a placeholder, comprising the steps of: 
providing a plurality of mutually different replacement tables(US 20180062832, Hatcher, para. 0011 and 0046, where lookup tables are provided for replacing sensitive information with non-sensitive information, wherein the replacement table values might never equal the same values), wherein specified in each 4of the plurality of replacement tables for each character of the alphabet, is precisely one replacement character from the same alphabet(US 20180062832, Hatcher, para. 0012 and 0042, where lookup tables are used to replace each character[e.g. alphabet] of a replacement input value with a character[i.e. alphabet] from one or more lookup tables), and wherein the replacement characters in each of 6the plurality of replacement tables are all different from each other(US 20180062832, Hatcher, para. 0042, where the plurality of replacement tables may include various and differing types of tables); 
receiving the security-relevant unencrypted data string, wherein the data string is formed 8from a plurality of characters of an alphabet(US 20180062832, Hatcher, para. 0049 and fig. 1, where the string of characters results in a final token value that is received by the user, wherein the security provider[34] provides the token); 
generating the placeholder replacing the unencrypted data string(US 20180062832, Hatcher, para. 0011, where chunks of data are replaced by information[i.e. placeholder] contained in lookup tables), wherein generating the 10placeholder includes the steps of:  
1. selecting a subset from the plurality of replacement tables(US 20180062832, Hatcher, para. 0041, where one or more replacement tables[i.e. subset] are selected from a pool of tables);  	Hatcher did not teach 122. selecting a first substring with at least one character and a second substring with at least one further character from the data string;  
143. replacing the at least one character of the first substring by a replacement character specified in a replacement table from the subset, wherein the replacement 16character depends on the second substring; and  
4. repeating at least steps 2 and 3 until all characters of the data string have 18been replaced at least twice; and outputting the placeholder 	However, Horst teaches 2. selecting a first substring with at least one character and a second substring with at least one further character from the data string(US 20140150086, Horst, para. 0012, where a string is divided into two parts, wherein a first part is implicitly selected and consists of a character and the second part consists of the remaining characters);  
143. replacing the at least one character of the first substring by a replacement character specified in a replacement table from the subset, wherein the replacement 16character depends on the second substring(US 20140150086, Horst, para. 0012, where a second part of a string is used to calculate an index of a replacement table to be used to replace a character in the first part of the string); and  
4. repeating at least steps 2 and 3 until all characters of the data string have 18been replaced at least twice(US 20140150086, Horst, para. 0069, where a procedure is repeated until all characters in a data string are replaced, wherein the process may be repeated for additional security); and outputting the placeholder(US 20140150086, Horst, Fig. 2, step 23 and para. 0069, where the token[23] is output to replace the original data string).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)  

 	In regards to claim 2, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein selection of the 2subset from the plurality of replacement tables is effected in dependence on the at least one character of the second substring so that the replacement character replacing the at least one 4character of the first substring depends on the second substring(US 20140150086, Horst, para. 0066, where a function is applied to the second part of a string that serves as an index to the replacement table to determine a replacement character for the first part of the string character).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)
  	In regards to claim 3, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein selection of the subset from the plurality of replacement tables is effected in dependence on a further parameter(US 20140150086, Horst, para. 0075, where the index used for performing a selection from the replacement table is composed of the characters of part of the string and a salt value).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)
 
 	In regards to claim 4, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein selection of the subset from the plurality of replacement tables in step 1 is effected before each performance of steps 2 and 3, wherein the subset contains at least one replacement table from the plurality of 4replacement tables(US 20140150086, Horst, para. 0012, where a replacement table is provisioned[e.g. selected] prior to dividing a string into substrings and replacing the substrings with characters).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)

 	In regards to claim 5, the combination of Hatcher and Horst teach the computer-implemented method according claim 1, wherein the first substring 2and the second substring together contain all characters of the data string(US 20140150086, Horst, para. 0012, where a string is divided into two parts: the first part consists of a character and the second part consists of the remaining characters that make up the string). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)    	In regards to claim 6, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein replacement of 2the at least one character of the first substring in step 3 comprises: 
combining the first substring with the second substring to give a combination substring 4having a number of characters that is equal to the number of characters of the first substring(US 20140150086, Horst, para. 0012, where a string is divided into two parts: the first part consists of a character and the second part consists of the remaining characters that make up the string, wherein the combination of the first part and the second part equals the number of characters in the original string); and replacing the characters of the combination string with the replacement characters 6specified in the at least one replacement table of the subset(US 20140150086, Horst, para. 0012, where a second part of a string is used to calculate an index of a replacement table to be used to replace a character in the first part of the string).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)
 
 	In regards to claim 7, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein the characters 2of the data string are so encoded that the characters of the data string are represented by a numerical identification of the position of the characters in the alphabet(US 20140150086, Horst, para. 0076, where a data string is converted into an internal representation[i.e. encoded] that is represented by an integral position of the character within the alphabet from which the data string is constructed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)  
 	In regards to claim 8, the combination of Hatcher and Horst teach the computer-implemented method according to claim 6, wherein combining the 2first substring with the second substring includes a modular linkage between the position precisely of one character of the first substring in the alphabet and the position precisely of one 4character of the second substring in the alphabet(US 20140150086, Horst, para. 0012, where an interchange of between the first and second part string entails replacing a character of the first part string with the first character or last character of the second part string and the first character or the last character of the second part string becomes the single character of the first part string). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)
  
 	In regards to claim 9, the combination of Hatcher and Horst teach the computer-implemented method according to claim 8, wherein after 2replacement of the characters of the first substring by the replacement characters the positions of the first already replaced substring and the second substring are exchanged in the data string(US 20140150086, Horst, para. 0012, where a string is divided into two parts such that the first substring consists of one character and the second substring consists of the remaining string characters; replacement characters from a replacement table are used to replace the first character; and subsequently, replacing the character of the second substring with the character from the first substring). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)

 	In regards to claim 10, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein the first substring consists of precisely one character(US 20140150086, Horst, para. 0012, where the first substring is a single character). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)
  
 	In regards to claim 11, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein the provision of each one from the plurality of replacement tables includes generation of the replacement table by means of a random generator(US 20140150086, Horst, para. 0012, where the replacement table contains random entries that are randomly generated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)
  
 	In regards to claim 12, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein the provision 2of each one from the plurality of replacement tables includes generation of the replacement table by means of a pseudo-random stream of numbers, on the basis of which a permutation of the 4alphabet is generated(see US 20180062832, Hatcher, para. 0044, where replacement tables values may be random).
  
 	In regards to claim 13, the combination of Hatcher and Horst teach the computer-implemented method according to claim 12, wherein the pseudo- 2random stream of numbers is derived from a key with a plurality of characters(see US 20180062832, Hatcher, para. 0036, where a random token is generated from a new value consisting of a unique key and token definition key).
  
 	In regards to claim 14, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein for 2replacement of the placeholder by a security-relevant unencrypted data string the steps performed for generating the placeholder from the unencrypted data string are inverted(see US 20180062832, Hatcher, para. 0050, where the process of deconstructing a token involves running a process in reverse and processing the replacement value in reverse order).
  
 	In regards to claim 15, the combination of Hatcher and Horst teach the computer-implemented method according to claim 1, wherein the data string 2is a constituent part of a data set to be processed in a processing apparatus(US 20140150086, Horst, fig. 1 and para. 0057, where a data string is captured by capture device[12]), wherein replacement of the data string by the placeholder is effected in a security device(US 20140150086, Horst, fig. 1 and para. 0059 and 0061, where a replacement table, used for performing a character replacement, is held in the secure token store), wherein receiving the data 4string is reception of the data string in the security device from the processing apparatus(US 20140150086, Horst, fig. 1 and para. 0058, the unencrypted data string is read from the data store), and wherein outputting the placeholder includes transfer of the placeholder from the security device 6to the processing apparatus(US 20140150086, Horst, fig. 1 and para. 0058, where the central processing unit processes the unencrypted data string). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)
  
 	In regards to claim 16, the combination of Hatcher and Horst teach the computer-implemented method according to claim 15, wherein the security 2device is a tokenisation device and the placeholder is a token(US 20140150086, Horst, fig. 1 and para. 0058, where a data record is analyzed and the token[i.e. placeholder] contained in it is received by a tokenization device).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)

	In regards to claim 17, the combination of Hatcher and Horst teach the computer-implemented method according to claim 15. wherein the security 2device is an encryption device(US 20140150086, Horst, fig. 1 and para. 0010, where the tokenization[i.e. encryption device] method includes an encryption function)and the processing apparatus is a sender, wherein the sender transmits the data set with the placeholder by way of a data network to a receiver(US 20140150086, Horst, fig. 1 and para. 0054, where the transaction information is transmitted from the central processing unit to a credit card provider),  	wherein the receiver transfers the placeholder to a decryption device, wherein the decryption device receives 22a placeholder from the receiver, replaces the placeholder by a data string and transfers the data string to the receiver(US 20140150086, Horst, para. 0012, where reconstitution[i.e. decryption] of the unencrypted data string is enabled when a token is received from a processing device and the steps of provisioning a replacement table, dividing the token into two strings parts, wherein the replacement table is used to replace characters in the string parts). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher with the teaching of Horst because a user would have been motivated to enhance the tokensiation method, taught by Hatcher, by generating a token using two substrings, taught by Horst, in order to increase the efficiency, randomness, and security of generating security measures for obscuring security-relevant data from being compromised(see Horst, para. 0010)

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 20150043832, Kubota et al 2/12/2015, discloses dividing a character string into a first character string and a second character string and performing character replacement.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438